United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan Peacock, for the appellant
Office of Solicitor, for the Director

Docket No. 12-1682
Issued: February 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 2, 2012 appellant, through his representative, filed a timely appeal of the
April 26, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). He
also appealed a June 4, 2012 nonmerit decision of OWCP. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a traumatic
injury in the performance of duty; and (2) whether OWCP properly denied appellant’s request
for reconsideration under section 8128(a) of FECA.
FACTUAL HISTORY
On March 5, 2012 appellant, then a 42-year-old letter carrier, filed a Form CA-1,
traumatic injury, alleging that he sustained a low back injury after lifting a tub of parcels. He
1

5 U.S.C. §§ 8101-8193.

stopped work on March 5, 2012. Submitted with the claim was an employing establishment
accident report dated March 12, 2012, which related that appellant was performing his casing
duties and reported bending down to pick up a mail tub with five parcels and felt pain in his
back.
Appellant submitted a report from Dr. Jose Maldonado, a Board-certified internist, who
treated him for low back pain which began after a lifting incident at work. He reported bending
over to pick up a container of mail at work and feeling his back “twinge” with pain and a tingling
sensation into his legs. Dr. Maldonado diagnosed low back pain. In a prescription note dated
March 5, 2012, he noted that appellant could not case mail until March 8, 2012. A March 5,
2012 lumbar spine x-ray revealed mild degenerative changes. On March 9, 2012 appellant was
treated by Dr. Dexter Frederick, a Board-certified internist, who diagnosed severe
musculoskeletal muscle spasm and low back pain with radiculopathy. Dr. Frederick opined that
appellant was totally disabled for two weeks. A March 5, 2012 nursing report noted treatment
for low back pain and leg numbness.
On March 20, 2012 OWCP advised appellant of the type of evidence needed to establish
his claim. It particularly requested that he submit a physician’s reasoned opinion addressing the
relationship of his claimed condition and specific work factors.
Appellant submitted another March 9, 2012 report from Dr. Frederick, who treated him
for chronic neck pain. He was status post authorized left C7-T1 foraminotomy in 2007.
Appellant reported intermittent flare-ups of back pain after returning to work in June 2010. He
further noted that in the prior week he attempted to lift a tub of mail and felt a sharp pain over
the center of his lower back radiating into both legs. Dr. Frederick found tense muscle spasm
near T12-L3 and decreased rotation. He diagnosed acute lower back pain with radiculopathy and
opined that appellant was disabled for two weeks.
On March 27, 2012 Dr. Frederick treated appellant for chronic neck pain. Appellant also
reported injuring his low back at work and having difficulty standing and sitting for prolonged
periods. Dr. Frederick noted lumbar spine tenderness and diagnosed acute lower back pain with
radiculopathy secondary to the March 5, 2012 work injury. He noted radiological evidence of
low back nerve irritation due to disc herniation. Dr. Frederick opined that appellant’s symptoms
may be in response to a slight worsening of the herniation but it was difficult to determine if the
work injury accounted for all of this. He opined that appellant was disabled due to low back
pain.
A March 27, 2012 duty status report repeated Dr. Frederick’s findings, diagnosis and
restrictions. On April 10, 2012 Dr. Frederick noted that a recent lumbar spine magnetic
resonance imaging (MRI) scan showed multiple herniated disc levels that may or may not be
new.2 He opined that the low back pain was due to the herniated disc and degenerative disc
disease from the March 5, 2012 injury. Dr. Frederick stated that appellant was disabled due to
the March 5, 2012 injury, which affected his ability to lift, push, kneel, climb and walk for
prolonged periods of time. In an April 10, 2012 work status report, he diagnosed multiple
herniated discs and advised that appellant could work part time with restrictions on
2

A March 20, 2012 MRI scan of the lumbar spine revealed multilevel degenerative changes, most prominent at
L4/5 with mild to moderate spinal canal and foraminal stenosis.

2

April 16, 2012. On March 23, 2012 Dr. Patricia A. Mossop, a Board-certified internist, advised
that appellant was seen and requested paperwork be prepared. Appellant also submitted nursing
records.
On April 26, 2012 OWCP denied appellant’s claim finding that the evidence did not
establish that a medical condition was causally related to the accepted work events.
On May 1, 2012 appellant requested reconsideration. In a May 2, 2012 statement,
appellant’s union representative asserted that he established causal relationship between the
March 5, 2012 lifting incident and his back pain. Appellant submitted a May 1, 2012 report from
Dr. Frederick who treated him for neck pain from a herniated disc and subsequent surgery which
he noted was work related. Dr. Frederick opined that appellant should be given reasonable
accommodations for work-related disability. He recommended an ergonomically efficient work
area to prevent reactivation of his work-related disability. In a May 1, 2012 duty status report,
Dr. Frederick diagnosed multiple herniated disc and advised that appellant could work full time
with restrictions.
By decision dated June 4, 2012, OWCP denied appellant’s request for reconsideration on
the grounds that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or occupational disease.3
To determine whether an employee actually sustained an injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.4 The second component of fact of
injury is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.5
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
3

Gary J. Watling, 52 ECAB 357 (2001).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Id.

3

diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6 The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.7
ANALYSIS -- ISSUE 1
It is not disputed that appellant worked as a letter carrier and that on March 5, 2012 he
was lifting a tub of parcels. It is also not disputed that he was diagnosed with acute lower back
pain with radiculopathy and multiple herniated discs. However, appellant has not submitted
sufficient medical evidence to establish that his diagnosed conditions are causally related to the
March 5, 2012 work incident.
Appellant submitted reports from Dr. Frederick. On April 10, 2012 Dr. Frederick noted
that a lumbar MRI scan revealed multiple levels of herniated discs and opined that the low back
pain was secondary to the herniated disc and degenerative disc disease from the March 5, 2012
injury. He opined that appellant’s disabling condition was the result of the injury sustained on
March 5, 2012, which made it difficult for him to lift, push, kneel, climb and walk for prolonged
periods of time. Dr. Frederick advised that appellant was totally disabled from working full
time. In his March 9, 2012 report, he noted that appellant felt a sharp pain over the center of his
lower back radiating to both legs after attempting to lift a tub of mail. Dr. Frederick diagnosed
acute lower back pain with radiculopathy and opined that appellant was temporarily disabled.
On March 27, 2012 he noted radiological evidence of low back nerve irritation due to disc
herniation but opined that appellant’s symptoms “may be” in response to a slight worsening of
the herniation but it was difficult to determine if the work injury accounted for all of the injury.
Although Dr. Frederick generally supported causal relationship, he did not provide medical
rationale explaining the basis of his conclusion regarding the causal relationship between
appellant’s low back condition and work factors.8 In his March 27, 2012 report, he also couched
his support for causal relationship in speculative terms.9 In none of these reports did
Dr. Frederick explain the process by which lifting a tub of parcels would cause the diagnosed
conditions. He also did not address what affect the prior 2007 back injury at C7-T1 had on the
claimed low back condition. Other reports from Dr. Frederick are insufficient as they did not
specifically address how appellant’s employment activities had caused or aggravated a diagnosed

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
8

Jimmie H. Duckett, id.

9

Medical opinions that are speculative or equivocal in character are of diminished probative value. D.D., 57
ECAB 734 (2006).

4

medical condition.10 Therefore, these reports from him are insufficient to meet appellant’s
burden of proof.
Appellant submitted the March 5, 2012 report from Dr. Maldonado who diagnosed low
back pain, which began after a lifting incident at work. He reported bending over to pick up a
container of mail and feeling his back twinge. In the prescription slip dated March 5, 2012,
Dr. Maldonado noted that appellant was treated and could not case mail until March 8, 2012.
However, he is merely repeating the history of injury as reported by appellant without providing
his own opinion regarding whether appellant’s condition was work related. To the extent that
Dr. Maldonado provided his own opinion, he failed to provide a rationalized opinion regarding
the causal relationship between appellant’s low back pain and the factors of employment
believed to have caused or contributed to such condition. Therefore, this report is insufficient to
establish his claim.
The remainder of the medical evidence is insufficient to establish the claim as it did not
specifically address how lifting a tub of parcels at work on March 5, 2012, caused or aggravated
a diagnosed low back condition. Thus, this evidence is not sufficient to meet appellant’s burden
of proof. Appellant also submitted nursing records but the Board has held that treatment notes
signed by a nurse are not considered medical evidence as these providers are not a physician
under FECA.11
On appeal, appellant asserts that he submitted sufficient evidence to establish that he
sustained a work-related lumbar condition on March 5, 2012. However, as noted, he failed to
provide a rationalized report, which provides a history of injury and specifically explains how his
work activities on March 5, 2012 caused or aggravated a diagnosed medical condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,12 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provides that a claimant may

10

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
11

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under the FECA); 5 U.S.C. § 8101(2) (this
subsection defines a ‘‘physician’’ as surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors and osteopathic practitioners within the scope of their practice as defined by State law).
12

5 U.S.C. § 8128(a).

5

obtain review of the merits of his or his written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(2) Advances a relevant legal argument not previously considered by the
(Office); or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”13
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.14
ANALYSIS -- ISSUE 2
OWCP’s most recent merit decision dated April 26, 2012 denied appellant’s claim for a
traumatic injury on the grounds that the evidence was insufficient to establish that a medical
condition was causally related to the accepted work events. It denied his reconsideration request,
without a merit review and he appealed this decision to the Board. The issue presented on appeal
is whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(2), requiring OWCP
to reopen the case for review of the merits of the claim.
In his May 2, 2012 application for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. He did not identify a specific point of
law or show that it was erroneously applied or interpreted. Appellant did not advance a new and
relevant legal argument. He asserted that he established causal relationship between the
work-related lifting incident and his back pain. However, appellant’s general statements and
allegations did not show that OWCP erroneously applied or interpreted a point of law nor did it
advance a point of law or fact not previously considered by OWCP. Consequently, he is not
entitled to a review of the merits of his claim based on the first and second above-noted
requirements under section 10.606(b)(2).
With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by OWCP, appellant submitted a May 1, 2012 report from Dr. Frederick
who indicated that he was under his treatment for neck pain from a herniated disc and subsequent
surgery, which he noted was work related. He recommended reasonable accommodations and an
ergonomic workplace. Also submitted was a duty status report dated May 1, 2012 in which
Dr. Frederick diagnosed multiple herniated disc and advised that appellant was able to return to
work full time with restrictions. Although these reports are new, they are not relevant because
they do not reference the particular area of the body involved, whether appellant’s diagnosed low

13

20 C.F.R. § 10.606(b)(2).

14

Id. at § 10.608(b).

6

back condition was causally related to the work events of March 5, 2012. Therefore, this new
evidence is not relevant and is insufficient to warrant reopening the case for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment. The Board finds that OWCP
properly denied his request for reconsideration.15
ORDER
IT IS HEREBY ORDERED THAT the June 4 and April 26, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 11, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

15

With his request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c).

7

